Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 1 of 11




                                                      21-40561
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 2 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 3 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 4 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 5 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 6 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 7 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 8 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                          Document     Page 9 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                         Document     Page 10 of 11
Case 21-40561   Doc 3   Filed 04/16/21 Entered 04/16/21 16:47:20   Desc Main
                         Document     Page 11 of 11
